Title: To James Madison from John Coburn (Abstract), 26 June 1805
From: Coburn, John
To: Madison, James


26 June 1805, Mason County, Kentucky. “In consequence of the determination of Mr. Sebastian, not to accept the appointment of a Commissioner, to adjust the claims to land in the vicinity of N Orleans—I am induced to communicate to the President of the United States, the wish of Genl. Henry Lee of Kentucky, to receive this appointment. The character and qualifications of this Gentleman, place him among the most respectable of our Citizens, and his private and public conduct justly entitle him to the confidence of his Country.”
